Beneficial Texas, Inc., its
                                                                     successors and




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    November 7, 2014

                                   No. 04-14-00681-CV

                                   John E. RODARTE,
                                        Appellant

                                            v.

                 BENEFICIAL TEXAS, INC., its successors and assigns,
                                 Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CI14597
                        Honorable Richard Price, Judge Presiding


                                     ORDER
     The Motion for Order to Stay Foreclosure Proceedings and Stop Sale Proceedings is
DENIED.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court